 

UNCONDITIONAL GUARANTY

 

For and in consideration of the loan by SQUARE 1 BANK (“Bank”) to GRIDSENSE INC.
(“Borrower”), which loan is made pursuant to a Loan and Security Agreement dated
as of November 2, 2012 (as amended from time to time, the “Agreement”), and
acknowledging that Bank would not enter into the Agreement without the benefit
of this Guaranty, the undersigned guarantor (“Guarantor”) hereby unconditionally
and irrevocably guarantees the prompt and complete payment of all amounts that
Borrower owes to Bank and performance by Borrower of the Agreement and any other
agreements between Borrower and Bank, as amended from time to time (collectively
referred to as the “Agreements”), in strict accordance with their respective
terms. All terms used without definition in this Guaranty shall have the meaning
assigned to them in the Agreement.

 

1. If Borrower does not pay any amount or perform its obligations in strict
accordance with the Agreements, Guarantor shall immediately pay all amounts due
thereunder (including, without limitation, all principal, interest, and fees)
and otherwise to proceed to complete the same and satisfy all of Borrower’s
obligations under the Agreements.

 

2. If there is more than one guarantor, the obligations hereunder are joint and
several, and whether or not there is more than one guarantor, the obligations
hereunder are independent of the obligations of Borrower and any other person or
entity, and a separate action or actions may be brought and prosecuted against
Guarantor whether action is brought against Borrower or whether Borrower be
joined in any such action or actions. Guarantor waives the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof, to the extent permitted by law. Guarantor’s liability under this
Guaranty is not conditioned or contingent upon the genuineness, validity,
regularity or enforceability of the Agreements.

 

3. Guarantor authorizes Bank, without notice or demand and without affecting its
liability hereunder, from time to time to (a) renew, extend, or otherwise change
the terms of the Agreements or any part thereof; (b) take and hold security for
the payment of this Guaranty or the Agreements, and exchange, enforce, waive and
release any such security; and (c) apply such security and direct the order or
manner of sale thereof as Bank in its sole discretion may determine.

 

4. Guarantor waives any right to require Bank to (a) proceed against Borrower,
any guarantor or any other person; (b) proceed against or exhaust any security
held from Borrower; or (c) pursue any other remedy in Bank’s power whatsoever.
Bank may, at its election, exercise or decline or fail to exercise any right or
remedy it may have against Borrower or any security held by Bank, including
without limitation the right to foreclose upon any such security by judicial or
nonjudicial sale, without affecting or impairing in any way the liability of
Guarantor hereunder. Guarantor waives any defense arising by reason of any
disability or other defense of Borrower or by reason of the cessation from any
cause whatsoever of the liability of Borrower. Guarantor waives any setoff,
defense or counterclaim that Borrower may have against Bank. Guarantor waives
any defense arising out of the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower. Until all of
the amounts that Borrower owes to Bank have been paid in full, Guarantor shall
have no right of subrogation or reimbursement, contribution or other rights
against Borrower, and Guarantor waives any right to enforce any remedy that Bank
now has or may hereafter have against Borrower. Guarantor waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance of this
Guaranty and of the existence, creation, or incurring of new or additional
indebtedness. Guarantor assumes the responsibility for being and keeping itself
informed of the financial condition of Borrower and of all other circumstances
bearing upon the risk of nonpayment of any indebtedness or nonperformance of any
obligation of Borrower, warrants to Bank that it will keep so informed, and
agrees that absent a request for particular information by Guarantor, Bank shall
not have any duty to advise Guarantor of information known to Bank regarding
such condition or any such circumstances. Guarantor waives the benefits of
California Civil Code sections 2809, 2810, 2819, 2845, 2847, 2848, 2849, 2850,
2899 and 3433.

 

Acorn Energy – Unconditional Guaranty

 

 

 

 

5. If Borrower becomes insolvent or is adjudicated bankrupt or files a petition
for reorganization, arrangement, composition or similar relief under any present
or future provision of the United States Bankruptcy Code, or if such a petition
is filed against Borrower, and in any such proceeding some or all of any
indebtedness or obligations under the Agreements are terminated or rejected or
any obligation of Borrower is modified or abrogated, or if Borrower’s
obligations are otherwise avoided for any reason, Guarantor agrees that
Guarantor’s liability hereunder shall not thereby be affected or modified and
such liability shall continue in full force and effect as if no such action or
proceeding had occurred. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if any payment must be returned by Bank upon the
insolvency, bankruptcy or reorganization of Borrower, Guarantor, any other
guarantor, or otherwise, as though such payment had not been made.

 

6. Any indebtedness of Borrower now or hereafter held by Guarantor is hereby
subordinated to any indebtedness of Borrower to Bank; and such indebtedness of
Borrower to Guarantor shall be collected, enforced and received by Guarantor as
trustee for Bank and be paid over to Bank on account of the indebtedness of
Borrower to Bank but without reducing or affecting in any manner the liability
of Guarantor under the other provisions of this Guaranty.

 

7. Guarantor agrees to pay reasonable attorneys’ fees and all other costs and
expenses which may be incurred by Bank in the enforcement of this Guaranty. No
terms or provisions of this Guaranty may be changed, waived, revoked or amended
without Bank’s prior written consent. Should any provision of this Guaranty be
determined by a court of competent jurisdiction to be unenforceable, all of the
other provisions shall remain effective. This Guaranty, together with any
agreements (including without limitation any security agreements or any pledge
agreements) executed in connection with this Guaranty, embodies the entire
agreement among the parties hereto with respect to the matters set forth herein,
and supersedes all prior agreements among the parties with respect to the
matters set forth herein. No course of prior dealing among the parties, no usage
of trade, and no parol or extrinsic evidence of any nature shall be used to
supplement, modify or vary any of the terms hereof. There are no conditions to
the full effectiveness of this Guaranty. Bank may assign this Guaranty without
in any way affecting Guarantor’s liability under it. This Guaranty shall inure
to the benefit of Bank and its successors and assigns. This Guaranty is in
addition to the guaranties of any other guarantors and any and all other
guaranties of Borrower’s indebtedness or liabilities to Bank.

 

Acorn Energy – Unconditional Guaranty

 

 

 

 

8. Guarantor represents and warrants to Bank that (i) Guarantor has taken all
necessary and appropriate action to authorize the execution, delivery and
performance of this Guaranty, (ii) execution, delivery and performance of this
Guaranty do not conflict with or result in a breach of or constitute a default
under Guarantor’s Articles / Certificate of Incorporation or Bylaws or other
organizational documents or agreements to which it is party or by which it is
bound, and (iii) this Guaranty constitutes a valid and binding obligation,
enforceable against Guarantor in accordance with its terms.

 

9. Guarantor covenants and agrees that Guarantor shall do all of the following:

 

9.1 Guarantor shall maintain its corporate existence, remain in good standing in
Delaware, and continue to qualify in each jurisdiction in which the failure to
so qualify could have a material adverse effect on the financial condition,
operations or business of Guarantor. Guarantor shall maintain in force all
licenses, approvals and agreements, the loss of which could have a material
adverse effect on its financial condition, operations or business.

 

9.2 Guarantor shall comply with all statutes, laws, ordinances, directives,
orders, and government rules and regulations to which it is subject if
non-compliance with such laws could adversely affect the financial condition,
operations or business of Guarantor.

 

9.3 Guarantor shall maintain, either: (i) Guarantor’s cash (excluding
Guarantor’s cash on the balance sheet of USSI, OmniMetrix, DSIT and Borrower) of
at least $5,000,000, measured on a quarterly basis as set forth in the
Guarantor’s reports on Form 10-Q filed with the Securities and Exchange
Commission, or (ii) Current Ratio of at least 1.50 to 1.00, measured on a
quarterly basis as set forth in the Guarantor’s reports on Form 10-Q filed with
the Securities and Exchange Commission.

 

For the purposes of this Section 9.3:

 

  1. “Current Ratio” means the ratio of Current Assets to Current Liabilities.  
      2. “Current Assets” means, as of any applicable date, all amounts that
should, in accordance with GAAP, be included as current assets on the
consolidated balance sheet of Guarantor and its subsidiaries, as at such date,
excluding Guarantor’s cash on the balance sheet of USSI, OmniMetrix, DSIT and
Borrower.         3. “Current Liabilities” means, as of any applicable date, all
amounts that should, in accordance with GAAP, be included as current liabilities
on the consolidated balance sheet of Guarantor and its subsidiaries, as at such
date.

 

9.4 Within 5 days of filing for each quarter, Guarantor shall deliver to Bank a
complete copy of Guarantor’s reports on Form 10-Q filed with the Securities and
Exchange Commission for the preceding quarter.

 

9.5 At any time and from time to time Guarantor shall execute and deliver such
further instruments and take such further action as may reasonably be requested
by Bank to effect the purposes of this Guaranty.

 

Acorn Energy – Unconditional Guaranty

 

 

 

 

10. This Guaranty shall be governed by the laws of the State of California,
without regard to conflicts of laws principles. GUARANTOR WAIVES ANY RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. Guarantor submits to the exclusive jurisdiction of the state
and federal courts located in San Mateo County, California for purposes of this
Guaranty and the Agreements. IF THIS JURY WAIVER IS UNENFORCEABLE FOR ANY REASON
THE PARTIES WILL RESOLVE ALL DISPUTES ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN BY BINDING ARBITRATION CONDUCTED IN SAN MATEO
COUNTY, CALIFORNIA IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE
AMERICAN ARBITRATION ASSOCIATION. The arbitrator shall apply California law to
the resolution of any dispute, without reference to rules of conflicts of law or
rules of statutory arbitration. Judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. Notwithstanding the
foregoing, the parties may apply to any court of competent jurisdiction for
preliminary or interim equitable relief, or to compel arbitration in accordance
with this Section. The costs and expenses of the arbitration, including without
limitation, the arbitrator’s fees and expert witness fees, and reasonable
attorneys’ fees, incurred by the parties to the arbitration may be awarded to
the prevailing party, in the discretion of the arbitrator, or may be apportioned
between the parties in any manner deemed appropriate by the arbitrator. Unless
and until the arbitrator decides that one party is to pay for all (or a share)
of such costs and expenses, both parties shall share equally in the payment of
the arbitrator’s fees as and when billed by the arbitrator.

 

11. All payments made by Guarantor hereunder will be made free and clear of, and
without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any governmental authority or by any political subdivision
or taxing authority thereof or therein with respect to such payments (but
excluding any tax imposed on or measured by the net income or profits of a Bank
pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Bank is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”). If any Taxes are so levied or imposed,
Guarantor agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Guaranty, after withholding or deduction for or on account of any Taxes, will
not be less than the amount provided for herein and in the Loan Documents.

 

[Signature Page Follows]


 

Acorn Energy – Unconditional Guaranty

 

 

 



 

In Witness Whereof, the undersigned Guarantor has executed this Guaranty as of
this 30th day of December, 2013.

 

  ACORN ENERGY, INC.       By:    

Name:



    Title:  

 

  Address of Guarantor:            

 

Acorn Energy – Unconditional Guaranty

 

 

 

 

